Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/8/2021. With the amendments, claims 1-13 remain pending.  Claim 8 is amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. The applicant suggests that the key reference does not state some features of the claims.  This comes down however, to the two possible interpretations the applicant’s specification supports for the direction axial.  In the applicant’s specification, paragraph 57, axial is the extending direction of item 223 in the applicant’s figure 3B.  The axial direction of the core 21 (from 215 to 214) is however, different from the axial direction of a motor made from stator core members 20.  In paragraph 3, the applicant describes the busbar adjacent to the stator core in an axial direction of the motor. The examiner interpreted axial as in paragraph 57, which is essentially the radial direction of a stator made from the stator core (pieces) described in claim 1.   The phrase “an axial direction” in claim 1 does not qualify which of the possible meanings of the axial direction it means. Figure 3b illustrates the central member 223 covering the sides of the core corresponding to the side of the core 13 by the insulator 20 by Tsuiki et al.  Figure 3 by Tsuiki et al. provides an item by item match of item 22 (figure 3B) by the applicant.  
For the applicant’s figure 3B, the examiner has not prosecuted the term axial to be up and down the page, and the side of the core to be outward of the page. In any case if that is the crux of the argument, the specification does not support that interpretation. There is no insulator 

    PNG
    media_image1.png
    293
    301
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    426
    345
    media_image2.png
    Greyscale


As such the applicant’s argument seems improper. The claims and disclosure need to be self-consistent on the meaning of the phrase “an axial direction.” The examiner used the one that corresponds to the applicant’s paragraph 57 and to the excerpt of applicant’s figure 3B above and compares that with figure 5 of Tsuiki et al., the corresponding axial direction of the core shown in each one. 
The applicant’s amendment to claim 8 overcome the rejection obviate the drawing objections and the rejections under 112(a) and a rejection based on the combination of Tsuiki et al. and Loesch et al..  Further, not all the limitations of claim 8 are self-consistent with the drawings and the disclosure.  The applicant needs to change all references to the first and second stator to the to the first and second stator member. The applicant’s disclosure regards 12 stator members 20 arranged in an annual shape and not just two. Claim 8 can now be . 
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not teach a first and second stator, and wherein the first stator and the second stator are disposed in an annular shape, but where a set of 12 stator members are arranged. The disclosure does not teach, one end in the width direction of the outer member of the first stator, and one end in the width direction of the outer member of the second stator are opposed and proximate to each other, but the limitation applied to first and second stator members.
Claims 9-13 are rejected for dependence on claim 8. 
The applicant needs some additional amendments to claim 8 to overcome the 112(a) rejections, by clarify the stator comprise plural stator members rather than plural stators.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (claim 8) wherein the first stator and the second stator are disposed in an annular shape, and one end in the width direction of the outer member of the first stator, and one end in the width direction of the outer member of the second stator are opposed and proximate to each other. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The applicant needs some additional amendments to claim 8 to overcome the drawing objections to make claim 8 consistent with the subject matter depicted in the drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102 a1 or as being anticipated by Tsuiki et al. (U. S. Patent Publication 2012/0286619).
Regarding claim 1, Tsuiki et al. discloses a stator, comprising: 
a stator core (abstract) configured with a shape extending along an axial direction (of the core, see excerpt of the and having a side surface extending in the axial direction (as shown in figure 1); 
an insulator (a bobbin is a form of insulator) configured to be disposed adjacent to the side surface of the stator core (as shown in figure 3); and 
a coil (abstract) having a linear shape configured to wound around the side surface of the stator core with the insulator interposed therebetween, the coil comprising a first coil end a second coil end each having a liner shape, 
wherein the insulator comprises a central member 21 covering the side surface of the stator core, and an outer member 23 connected to the central member in the axial direction, the outer member comprises a first recess (recess adjacent item 25) and a second recess 25 wherein the first coil end 32 is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess (as shown in figures 2 and 3).
Regarding claim 2, Tsuiki et al. teaches the stator of claim 1, wherein a direction in which the central member and the outer member are arranged being a thickness direction (as shown in figures 2 and 3).
Regarding claim 3, Tsuiki et al. discloses the stator according to claim 2, wherein the first recess is disposed at a first end of the outer member in a width direction orthogonal to the thickness direction, and the second recess is disposed at a second end of the outer member in the width direction (as shown in figures 2 and 3).
Regarding claim 4, Tsuiki et al. discloses the stator according to claim 3, wherein the outer member further comprises an outer end surface on a side opposite to a side of the central member, and a first side surface orthogonal to the outer end surface and forming one side of the outer member in the width direction, the first recess has a first end portion on the side of the central member, and a second end portion on the side of the outer end surface, and the second end portion is disposed so as to be closer to the first side surface than the first end portion (as shown in figures 2 and 3, recesses 25 are closer the side than to the middle).  
Regarding claim 5, Tsuiki et al. discloses he stator according to claim 4, wherein the outer member has a second side surface orthogonal to the outer end surface, on an opposite side to the first side surface in the width direction, the second recess has a third end portion on the side of the central member, and a fourth end portion on the side of the outer end surface, and the fourth end portion is disposed so as to be closer to the second side surface than the third end portion (as shown in figures 2 and 3, recesses 25 are closer the side than to the middle).
Regarding claim 6, Tsuiki et al. discloses the stator according to claim 5, wherein the outer end surface comprises a first region on a side of the one end of the outer member, including a position at which the first recess is exposed, a second region on a side of another end of the outer member, including a position at which the second recess is exposed, and a central region between the first region and the second region in the width direction (as shown in figures 2 and 3, implicitly the regions are there, but are not demarcated).
Regarding claim 8, Tsuiki et al. teaches a stator assembly comprising: 
a first stator member and a second stator member are adjacent to each other (as shown in figure 1), wherein each of the first stator member and the second stator member comprises
a stator core configured with a shape extending along an axial direction (of the stator member, as shown in the excerpt of figure 5) and having a side surface extending in the axial direction 13; 
an insulator 20 configured to be disposed adjacent to the side surface 13 of the stator core (as shown in the excerpt of figure 5); and 
a coil 15 having a linear shape configured to wound around the side surface 13 of the stator core with the insulator 21 interposed therebetween, the coil comprising a first coil end 32 and a second coil end (as shown in figure 2) each having a liner shape (as shown), wherein the insulator comprises a central member 21 covering the side surface 13 of the stator core, and an outer member 23 connected to the central member 21 in the axial direction (of the core, as shown in the excerpt of figure 5, above), the outer member comprises a first recess 25 and a second recess (second recess 25) wherein the first coil end is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess (as shown in figure 2), wherein a direction in which the central member and the outer member are arranged being a thickness direction, the first recess is disposed at a first end of the outer member in a width direction orthogonal to the thickness direction, the second recess is disposed at a second end of the outer member in the width direction, 
wherein the first stator (member) and the second stator (member) are (part of an assembly) disposed in an annular shape (as shown in figure 1), and 
one end in the width direction of the outer member of the first stator (member), and one end in the width direction of the outer member of the second stator member are opposed and proximate to each other (as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuiki et al. and 
(1) Regarding claim 9 Tsuiki et al. discloses the stator assembly of claim 8, further comprising a rotor 2 member disposed in a central opening of the stator assembly, and having an axis (shaft 4) orthogonal to an opening surface (as shown in figure 1).
(2) Tsuiki et al. does not teach a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(3)  Yamashita et al. teaches a stator assembly comprising a rotor disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends (as shown in figure 1).  Yamashita et al. teaches the motivation of the bus bars, connecting two or more conducting wires (abstract).
(4) The assembly by Tsuiki et al. may be modified by adding a a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(5) 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that for a motor or generator the two structures can provide twice as much conversion to power or energy, plus the redundant arrangement provides protection against failure, taught by Loesch et al. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuiki et al. Kim et al. (U. S. Patent 9,748,812).
(1) Regarding claim 9, Tsuiki et al. discloses the stator assembly of claim 8, and Tsuiki et al. discloses  the limitation further comprising a rotor member disposed in a central opening of the stator assembly, and having an axis orthogonal to an opening surface (as shown in figure 1). 
(2) Tsuiki et al. does not teach a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(3) Kim et al. teaches a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends (as shown in figure 7).  The bus bar is motivated to provide electric power to each of the coils (column 8, lines 30-38).
(4) The combination according to the combination of Loesch et al. and Loesch et al. may be modified in view of Kim et al. wherein the assembly comprises a busbar disposed so as to be proximate to the stator assembly along a direction in which the axis of the rotor member extends.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide electric power to each of the coils, taught by Kim et al.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable for the stator according to claim 6, wherein the first region has a planar shape and is inclined with respect to the central region such that an end on the side of the one end is located inside the stator relative to an end on the side of the central region, and the second region has a planar shape and is inclined with respect to the central region such that an end on the side of another end is located inside the stator relative to an end on the side of the central region.  Tsuiki et al. teaches the regions having a planar face, but not the first region having being inclined with respect with the central region.  The examiner cites several additional limitations in the form 892, but none of these what Tsuiki et al. lacks. 
Claims 10-13 are potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and a drawing objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is potentially allowable for the stator assembly of claim 9, wherein the busbar comprises a base portion in an annular shape, and a connection terminal in a plate shape connected to the base portion, and connected to the first coil end of the first stator and the second coil end of the second stator.  The specification does not seem to describe two stators and the drawings do not show two stators, but a plurality stator poles.  The claimed subject matter if amended to claim the supported and illustrated structure is considered allowable. 
Claims 11-13 are potentially allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591. The examiner can normally be reached 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 19, 2022